Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This action is responsive to amendment filed 7/8/2022, where Applicant amended the claims and added new claim 15. Claims 1-15 remain pending.

Response to Arguments
Applicant's arguments filed 7/8/22 have been fully considered but they are not persuasive. 
On pages 8-9 of remarks, Applicant argues that Jacobs only “indicates a counter value for the number of requests being popped and fails to teach or suggest ‘determining, by a load counter module, a count of the at least one service request received from the at least one application device’”.
In reply, Applicant is reminded that the claims are given their broadest reasonable interpretation. In this case, the claim merely recites “determining … a count of the … request received…” which only requires that requests are counted. The claim does not mention any conditions or further details that are required for counting the requests. Jacobs teaches that the requests in the queue come from the client devices. Therefore, the requests which are pulled from the queue are counted as requests from the device, and thus satisfy the broad limitation.
On pages 8-9 of remarks, Applicant argues that Jacobs only “describes that when the queue manager determines that the counter value exceeds a threshold number of requests being handled, the queue manager ceases to pop requests from the queue until the counter value is decremented to or below the threshold number. However, Jacobs et al. fails to teach or suggest validating or invalidating the requests each of the at least one service request ‘based on the count of the at least one service request’”.
In reply, Applicant is reminded that the claims are given their broadest reasonable interpretation. In this case, the limitations “validating or invalidating” is broadly interpreted to mean accepting or rejecting the requests. Jacobs satisfies this limitation because Jacobs teaches accepting or rejecting the request based on the count of the requests and based on the threshold parameter. When the manager ceases to pop requests, this is seen as invalidating/rejecting the request.
On pages 10-11 of remarks, Applicant argues that Banner only “talks about the determination of an appropriate MS based on a set of parameters and nowhere describes that the handling capacity of the server is determined based on parameters associated with the application device i.e. device ID, a device type, an Operating System (OS) type, or a quota limit, associated with the application device”.
In reply, the quoted sections of Banner includes determining the server based on attributes of the request (where the request is coming from a device and the attributes are related to the device). These request attributes include “the type of codec needed for the ports” (paragraph 24 lines 20-21), “preference for control protocol” (paragraph 24 lines 22-23), and “the customer service the request is being made for” (paragraph 24 lines 26-27), which can all relate to the broadly claimed “device type”, and the request attributes also include “likely duration of port usage” (paragraph 24 line 21), and “number of ports needed” (paragraph 24 line 22), which can all relate to the broadly claimed “quota limit”.  The claim limitations are broad and thus broadly interpreted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7,9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs et al (US Patent 8417817) in view of Arad et al (US Publication 20180373885).
In reference to claim 1, Jacobs teaches a method for controlling a surge in traffic at a server the method comprising: 
receiving at least one service request from at least one application device for availing at least one service, wherein the at least one service is provided by at least one part of the server (see at least column 3 lines 36-37, which teach a server #102 receiving a service request from a client #104); 
determining, by a load counter module, a count of the at least one service request received from the at least one application device (see at least column 3 lines 57-59, which teach maintaining a counter value of the number of requests); 
enabling the at least one part of the server based on the count of the at least one service request received from the at least one application device (see at least column 3 lines 39-47, which teach the server handling the request based on the count); 
determining, by a throttling module, a throttling parameter for the at least one part of the server, wherein the throttling parameter includes one of a static throttling parameter and a dynamic throttling parameter (see at least column 4 lines 6-13, which teach determining a throttling threshold parameter); 
one of validating and invalidating each of the at least one service request based on the count of the at least one service request and the throttling parameter (see at least column 3 line 64 – column 4 line 8, which teach accepting or rejecting the request based on the count and the threshold parameter); and 
providing, by the at least one part of the server, the at least one service to each of the at least one application device in an event the at least one service request is validated (see at least column 3 line 7 and column 4 lines 42-43, which teach the server returning a response when the request is accepted).
Jacobs fails to explicitly teach an Application Programming Interface (API) gateway receiving the service request and performing the steps. However, Arad teaches a gateway servicing API requests and managing a service load (see Arad, at least paragraphs 2 & 93 and claim 9). It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Jacobs based on the teachings of Arad for the purpose of tracking API requests through a gateway in a way that manages the request load to prevent overloading.
In reference to claim 2, this is taught by Jacobs, see at least column 4 lines 39-41, which teaches transmitting an error message. 
In reference to claim 3, this is taught by Jacobs, see at least column 3 lines 57-61, which teaches incrementing the counter.
In reference to claim 4, this is taught by Jacobs, see at least column 3 lines 61-63, which teaches decrementing the counter when the request is serviced.
In reference to claim 5, this is taught by Jacobs, see at least column 3 lines 61-63, which teaches decrementing the counter.
In reference to claim 6, this is taught by Jacobs, see at least column 3 line 64 – column 4 line 8, which teaches enabling the service based on the count. 
In reference to claim 7, this is taught by Jacobs, see at least column 4 lines 6-23, which teaches server resource measurements.
In reference to claim 9, this is taught by Jacobs, see at least column 4 lines 28-34, which teaches based on a time.
In reference to claim 10, this is taught by Jacobs, see at least column 3 line 56 – column 4 line 5, which teaches accepting requests when the count is below the threshold.
In reference to claim 11, this is taught by Jacobs, see at least column 3 lines 64-67, which teaches rejecting the request when above the threshold.
Claims 12-15 correspond to claims 1-7,9-11 and are slight variations thereof. Therefore claims 12-14 are rejected based upon the same rationale as given above.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jacobs et al (US Patent 8417817) in view of Arad et al (US Publication 20180373885) in further view of Banner et al (US Publication 20060239249).
In reference to claim 8, Jacobs fails to explicitly teach wherein the dynamic throttling parameter corresponds to an on-the-fly service handling capacity of the at least one part of the server, determined on the basis of at least one of a device ID, a device type, an Operating System (OS) type, and a quota limit, of the application device. However, Banner teaches managing service requests based on request type/features such as codec type, port quota, and identification number (see Banner, at least paragraphs 24-25). It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Jacobs based on the teachings of Banner for the purpose of handling requests in a way that ensures each request is serviced by an appropriate and compatible server.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
For any subsequent response that contains new/amended claims, Applicant is required to cite its corresponding support in the specification.  (See MPEP chapter 2163.03 section (I.) and chapter 2163.04 section (I.) and chapter 2163.06) Applicant may not introduce any new matter to the claims or to the specification.
In formulating a response/amendment, Applicant is encouraged to take into consideration the prior art made of record but not relied upon, as it is considered pertinent to applicant's disclosure. 

Contact & Status
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMY M OSMAN whose telephone number is (571)272-4008.  The examiner can normally be reached on Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMY M OSMAN/Primary Examiner, Art Unit 2457    
August 3, 2022